On Rehearing.
In further support of our conclusion that the conviction and sentence of Frank Neblett was not admissible to impeach or discredit his testimony in this suit, see M., K.  T. Ry. v. De Bord, 21 Tex. Civ. App. 691,53 S.W. 587, and decisions there cited.
CONNER, C.J., who did not sit in the original hearing, concurs in the conclusion just stated, in the further conclusion reached on original hearing, that Frank Neblett was rendered incompetent as a witness by reason of the fact that he was a party in interest in the suit adverse to appellant, and therefore was precluded from testifying by reason of article 3690, Vernon's Sayles' Tex. Civ.Stats., as announced in the original opinion rendered.
Upon the further question whether or not, under the common-law rules of evidence, the *Page 371 
conviction and punishment of Frank Neblett rendered him infamous, and therefore incompetent as a witness, the Chief Justice has reached no conclusion, and therefore expresses no opinion, since the decision of that question becomes unnecessary.
But we all concur in overruling appellant's motion for rehearing.
Motion overruled.